OPINION ON REHEARING


APPELLANTS PRO SE                                       ATTORNEYS FOR APPELLEES
Chuck W. Adams                                          Attorneys for ArvinMeritor, Inc., et al.
Pendleton, Indiana                                      Brian L. McDermott
                                                        Christopher C. Murray
Charles E. Howard                                       Ebony A. Reid
Morgantown, Indiana                                     Ogletree Deakins Nash Smoak &
                                                        Stewart P.C.
                                                        Indianapolis, Indiana
                                                        Attorneys for State of Indiana        FILED
Attorneys for Amici Curiae, Michael                     Gregory F. Zoeller               Apr 18 2016, 8:52 am
Kincade, Antonio Collier, and David                     Attorney General of Indiana           CLERK
Marzini                                                 Frances Barrow                   Indiana Supreme Court
                                                                                            Court of Appeals
Robert S. Rifkin                                        Deputy Attorney General               and Tax Court

Clinton E. Blanck                                       Indianapolis, Indiana
Maurer Rifkin & Hill, P.C.
                                                        Attorneys for Corizon, Inc., et al.
Carmel, Indiana
                                                        Rachel A. East
                                                        Bleeke Dillon Crandall
                                                        Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Chuck W. Adams, Charles E.                              April 18, 2016
Howard, et al.,                                         Court of Appeals Case No.
Appellants-Plaintiffs,                                  49A02-1406-PL-465
                                                        Appeal from the Marion Superior
        v.                                              Court
                                                        The Honorable James B. Osborn,
ArvinMeritor, Inc., et al.,                             Judge
Appellees-Defendants.                                   Trial Court Cause No.
                                                        49D14-1206-PL-25688



Robb, Judge.

Court of Appeals of Indiana | Opinion on Rehearing 49A02-1406-PL-465 | April 18, 2016     Page 1 of 6
[1]   In Adams v. ArvinMeritor et al, 2015 WL 8319119 (Ind. Ct. App. Dec. 9, 2015),

      we held, in part, that inmates at the Indiana Department of Correction

      Correctional Industrial Facility participating in an offender work program

      operated by a private enterprise had a private right of action to enforce the

      statutory prevailing wage requirement. Accordingly, we reversed the trial

      court’s order dismissing the wage claim against Meritor and the State

      defendants and remanded for further proceedings. Meritor has filed a petition

      for rehearing,1 contending we unreasonably interpreted Indiana Code section

      11-10-7-4 and the decision should be revisited because it will result in

      “presumably unintended consequences.” Meritor Appellees’ Petition for

      Rehearing at 4. We grant rehearing to address Meritor’s argument.


[2]   Essentially, Meritor contends our interpretation of section 11-10-7-4 “opens the

      door to claims under every other generally applicable employment law that

      does not expressly exclude prisoners.” Id. at 3.2 Our decision was premised on

      the specific statutes implicated by Adams’s claim: Indiana Code chapters 11-

      10-6 and -7, and the Wage Payment and Wage Claims statutes (Indiana Code




      1
        Meritor filed its petition for rehearing on January 8, 2016, the thirtieth day after our opinion was issued.
      Adams did not file a response to the petition for rehearing. The State defendants submitted a Brief in Support
      of Co-Appellees’ Petition for Rehearing on January 26, 2016, well after the time for filing their own petition
      for rehearing of the opinion had passed (as well as after the time for a response to a petition for rehearing to
      be filed had passed). Our rules do not provide for a “brief in support” of a petition for rehearing, and the
      State did not seek leave of court to file the brief. We have therefore not considered it.
      2
        Meritor does not make a separate argument with respect to this court’s determination that its employment
      program at the Department of Correction is covered by Chapter 7, but does note that it denies Chapter 7
      applies to it. Id. at 2 n.4. If the Meritor enterprise at the DOC is not a Chapter 7 enterprise, then it is difficult
      to imagine any enterprise that would be. See Adams, 2015 WL 8319119 at *1, 4 (discussing the nature and
      operation of Meritor’s business at CIF).

      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1406-PL-465 | April 18, 2016                    Page 2 of 6
      chapters 22-2-5 and -9). It was further premised on the specific circumstances

      of this claim: namely, that after this claim was initiated, those statutes were

      amended to foreclose any similar claims in the future. The amendment of those

      specific statutes was a prime consideration in reaching our decision. See Adams,

      2015 WL 8319119 at *5 (considering the amendment of the statutes to exclude

      an action such as Adams’s in determining legislative intent). Thus, we reject

      Meritor’s argument that the decision could be expanded far beyond the narrow

      interpretation at issue when in fact, a claim such as Adams’s is no longer

      available but for those who, like Adams, had claims already in progress when

      the statutes were amended in May 2013.


[3]   Further, we note that this case was decided by the trial court on a Trial Rule

      12(B)(6) motion to dismiss. As stated in the original opinion,

              [w]e will affirm a dismissal under Trial Rule 12(B)(6) only if it is
              apparent that the facts alleged in the complaint are incapable of
              supporting relief under any set of circumstances. We view
              motions to dismiss under Trial Rule 12(B)(6) with disfavor
              because such motions undermine the policy of deciding cases on
              their merits.


      Id. at *3 (citations omitted). Our opinion determined only that on its face,

      Adams’s complaint had stated a claim for which relief could be granted under

      Title 11, but cautioned that “[t]here may be other impediments to Adams’s

      recovery of the wages to which will be discerned at a later stage . . . .” Id. at *5.

      We leave consideration of those “other impediments” to the trial court on a

      more fully developed record.

      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1406-PL-465 | April 18, 2016   Page 3 of 6
[4]   For these reasons, we reaffirm our earlier opinion in all respects.


      Mathias, J., concurs.


      May, J., concurs in part and dissents in part with opinion.




      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1406-PL-465 | April 18, 2016   Page 4 of 6
                                                   IN THE
           COURT OF APPEALS OF INDIANA

      Chuck W. Adams, Charles E.                              Court of Appeals Case No.
      Howard, et al.,                                         49A02-1406-PL-465

      Appellants-Plaintiffs,

              v.

      ArvinMeritor, Inc., et al.,
      Appellees-Defendants.



      May, Judge, concurring in part and dissenting in part.


[1]   I agree that rehearing is appropriate in this case to address ArvinMeritor’s

      concerns about possible implications of the reasoning in the majority decision.

      But I cannot agree with the majority analysis on rehearing, because as

      explained in my dissent in our original opinion, Ind. Code § 11-10-7-4 should

      not be interpreted to provide a private right of action.


[2]   This court stated explicitly in Kimrey v. Donahue, 861 N.E.2d 379, 382 (Ind. Ct.

      App. 2007), trans. denied, that trial courts lack subject matter jurisdiction over

      complaints like Adams’ “unless an explicit private right of action is afforded by statute

      or an allegation is made that constitutional rights are being violated.”

      (Emphasis added.) In the case before us the majority identified no such explicit

      private right of action; to the contrary, it resolved that issue based on its

      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1406-PL-465 | April 18, 2016   Page 5 of 6
      determination “section 11-10-7-4 provides at least an implied right to sue.”

      Adams v. ArvinMeritor, Inc., No. 49A02-1406-PL-465, 2015 WL 8319119, at *5

      (Ind. Ct. App. Dec. 9, 2015) (emphasis added).


[3]   Recognizing, however, that the majority opinion found a private right of action,

      I agree rehearing is appropriate to address ArvinMeritor’s concerns.




      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1406-PL-465 | April 18, 2016   Page 6 of 6